Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                          Document     Page 1 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                          Document     Page 2 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                          Document     Page 3 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                          Document     Page 4 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                          Document     Page 5 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                          Document     Page 6 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                          Document     Page 7 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                          Document     Page 8 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                          Document     Page 9 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 10 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 11 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 12 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 13 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 14 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 15 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 16 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 17 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 18 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 19 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 20 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 21 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 22 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 23 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 24 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 25 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 26 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 27 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 28 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 29 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 30 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 31 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 32 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 33 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 34 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 35 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 36 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 37 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 38 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 39 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 40 of 41
Case 18-13746   Doc 19   Filed 10/17/18 Entered 10/17/18 15:47:57   Desc Main
                         Document      Page 41 of 41
